UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6619



EDWIN K. HARTZLER,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. G. Ross Anderson, Jr., District Judge.
(CA-99-3914-3-13BC)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin K. Hartzler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edwin K. Hartzler appeals the district court’s order dismiss-

ing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint seeking monetary damages against the State of South

Carolina based on his continued involuntary confinement in a mental

institution.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Hartzler v. South Carolina, No. CA-99-3914-3-

13BC (D.S.C. Apr. 24, 2000). This disposition is without prejudice

to Hartzler’s ability to file a petition under 28 U.S.C. § 2241

(1994) challenging his continued confinement without a competency

hearing.*     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
         We express no opinion as to the merits of any such petition.


                                   2